DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 29-30, 38, 40 and 44 have been fully considered and are partially persuasive.  The objection of claims 29-30, 38, 40 and 44 has been withdrawn except for claim 40 since Applicant did not fully address this claim. 
Applicant's arguments, see section titled “Rejections under 35 U.S.C. § 112”, with respect to claims 29, 36 and 40 have been fully considered but they are not persuasive because Applicant did not address these claims.
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 103”, with respect to claims 26 and 41 have been fully considered and are persuasive.  The rejection of claims 26 and 41 has been withdrawn. 

Claim Objections
Claim(s) 40 is/are objected to because of the following informalities:  change “the queue size,” in line 5 to “a queue size, and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26, 28-40 and 52 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, claim 26 recites “CSI measurement having a set of CSI elements” while claim 27, now cancelled, recited “CSI measurement comprises a set of CSI elements”. The term “having” is a term that is broader than “comprises”. A broadest reasonable interpretation of a CSI measurement having a set of CSI elements does not necessarily mean that the CSI measurement comprises/include the set of CSI elements. A review of the specification numerously recite that a/each CSI measurement comprises/include a set of CSI elements and nothing about “having”. MPEP 2163.05 recites “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations”. It is suggested to change “having” to “comprising”. Claims 28-40 fails to resolve the deficiency of claim 26 and are thus rejected under similar rationale. Claim 52 recite the same limitation and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26, 28-40 and 52 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 26, the boundaries of “each CSI element is classified” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a radio receiver or a processor, so it is unclear whether the function(s) requires some other structure or is 
Regarding claim 29, it is unclear what “the CSI elements” in line 5 is referring to since there are multiple instances of CSI elements in claims 26 and 29, such as “all CSI elements” and “a subset of CSI elements” of claim 29.
Claim(s) 36 recites the limitation "the plurality of jobs arriving at the radio receiver" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “the remaining TTL of the job” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 52 recites the limitation "the plurality of jobs arriving at the radio receiver" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 41, 43-45 and 51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the amendments herein made to independent claim 41 incorporating allowable subject matter cited in the non-final rejection and independent claim reciting allowable subject matter of claim 32 in independent form indicates the reason(s) claims 41, 43-45 and 51 are patentable over the prior arts of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476